CRANDALL, Judge,
dissenting.
I dissent.
This is an action to modify a custody provision. We are therefore governed by § 452.410, RSMo (Supp.1984). McCammon v. McCammon, 680 S.W.2d 196, 200 (Mo.App.1984); Leimer v. Leimer, 670 S.W.2d 571, 572-73 (Mo.App.1984). Section 452.410, in pertinent part, provides:
The court shall not modify a prior custody decree unless it has jurisdiction under the provisions of section 452.450 and it finds, upon the basis of facts that have arisen since the prior decree or that were unknown to the court at the time of the prior decree, that a change has occurred in the circumstances of the child or his custodian and that the modification is necessary to serve the best interests of the child.
*46In order to modify a child custody decree, the change of circumstances required by statute must be significant. Dorris v. Dorris, 623 S.W.2d 47, 48 (Mo.App.1981). In all cases the duty of the court is to serve the best interests of the child. McCammon, 680 S.W.2d at 202.
It should be noted that this is not a custody question arising out of a contested dissolution of marriage proceeding. The marriage of the parties has been dissolved. At the time of the dissolution the parties, by way of stipulation, told the trial court what custody provisions they believed would be in the best interests of their child. When the trial court approved the stipulation and granted the dissolution, there was an implicit adjudication of what was in the child’s best interests at that time.
The record is devoid of any substantial change in circumstances which would justify a modification of the original custody provisions. The paramount question, however, is whether the modification would be in the child’s best interests. There is nothing in the record that points to any benefit to the child. The modification is simply for the convenience of the father.
I therefore dissent.